                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 UNITED STATES OF AMERICA                        )
                                                 )
                                                 )
v.                                               )        NO. 3:18-cr-00186
                                                 )
                                                 )        JUDGE CAMPBELL
 JOEY FAUGHT                                     )



                                            ORDER

       Pending before the Court is Defendant’s Motion to Dismiss (Doc. No. 56, 57), seeking to

dismiss the indictment in this case pursuant to the Interstate Agreement on Detainers (“IAD”). For

the reasons stated in the accompanying Memorandum, the motion is DENIED.

       It is so ORDERED.


                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




     Case 3:18-cr-00186 Document 66 Filed 01/27/21 Page 1 of 1 PageID #: 282
